Citation Nr: 1526177	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  15-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits on behalf of his mother, prior to January 31, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In administrative decisions issued in July 2008 and February 2009, the RO denied entitlement to dependency of the Veteran's mother.    

(The issue of whether new and material evidence has been presented in order to reopen a claim for entitlement to service connection for hepatitis C is adjudicated in another Board decision.)

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his initial claim to apportion part of his disability benefits on behalf of his mother in April 2007.  

The Veteran is incarcerated, and will not be released for several years.  Any person who is entitled to VA compensation and who is incarcerated in a Federal, State or local penal institution for a period in excess of 60 days for conviction of a felony, and who has service-connected disabilities rated at 20 percent of more, shall be paid not more than an amount equivalent to a 10 percent disability evaluation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  38 U.S.C.A. § 5313(a)(1)(A); 38 C.F.R. § 3.665(a), (d).  However, all or any part of the compensation not paid to a Veteran by reason of subsection (a) may, as appropriate in an individual case, be apportioned under the same terms and conditions provided under 38 U.S.C.A. § 5307.  38 U.S.C.A. § 5313(b)(1) .

All or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665(e).

The provisions of 38 C.F.R. § 3.250 govern whether a parent can be classified as a dependent parent.  This regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together: (3) $185 for each additional 'member of the family' as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1).

Where the income exceeds the monthly amounts stated in paragraph (a)(1) of this section, dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of this section.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2) .

Dependency will be held to exist if the father or mother of the Veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity.  38 C.F.R. § 3.250(b).

The term 'reasonable maintenance' includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b)(1).

The Veteran's apportionment claim on behalf of his mother was denied in a February 2009 decision by the RO.  It was noted that the Veteran's mother's annual income was $1,031.00, which exceeded the monthly VA income limit of $400.00.  The RO noted that her reported monthly expenses were $795.00.  However, the RO did not indicate whether these expenses should count against the monthly income.  In its January 2011 statement of the case, the RO noted that her income was $12,372.00 and that this exceeded the VA limit for a parent.  The RO indicated that her expenses were $795, which left her with a balance of $235 a month.  However, the RO did not indicate why this did not meet the income limit of $400.00 per month for a parent.  On remand, the RO should issue a Special Apportionment Decision, or similar document, explaining in detail the reasons that the Veteran's apportionment claim was denied for the period prior to January 31, 2011 and readjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Special Apportionment Decision, or similar document, explaining in detail the reasons that the Veteran's apportionment claim was denied for the period prior to January 31, 2011.  In particular, the RO should address the figures referenced in the February 2009 decision-that the Veteran's mother's income was $1,031.00 and expenses were $795.00 per month. 38 C.F.R. § 3.250(a)(1).

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




